Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-19-2004

USA v. German
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-3420




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"USA v. German" (2004). 2004 Decisions. Paper 810.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/810


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL


                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      NO. 03-3420


                            UNITED STATES OF AMERICA

                                            v.

                                  RAFAEL GERMAN
                                     Appellant




                    On Appeal From the United States District Court
                            For the District of New Jersey
                        (D.C. Crim. Action No. 02-cr-00879-1)
                         District Judge: Hon. John W. Bissell


                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    April 15, 2004

            BEFORE: RENDELL, STAPLETON, and LAY,* Circuit Judges

                                  (Filed: April 19, 2004)




                               OPINION OF THE COURT




* Hon. Donald P. Lay, United States Circuit Judge for the Eighth Circuit, sitting by
designation.
STAPLETON, Circuit Judge:

              Appellant Rafael German pled guilty, pursuant to a plea agreement, to

conspiracy to distribute, and possess with intent to distribute, more than 500 grams of

cocaine. He was sentenced to 70 months of imprisonment.

              German argues that the District Court erred in sentencing him for between

five and fifteen kilograms of cocaine. However, in his plea agreement German agreed to

stipulate as follows at sentencing:

                      The applicable guideline is § 2D1.1. This guideline
              carries a Base Offense Level of thirty-two, pursuant to §
              2D1.1(a)(3) and (c)(4), because the offense involved at least
              five kilograms but less than fifteen kilograms of cocaine.

Appellee’s Supp. App. at 6.

              Moreover, even if German were permitted to challenge the stipulated drug

quantity, the District Court would not have been clearly erroneous in finding that German

was responsible for between five and fifteen kilograms of cocaine. He and his co-

conspirators agreed to sell seven kilograms of cocaine to an undercover officer, and the

two kilograms that were actually delivered represented the first of three installments in

the drug deal. As German’s Pre-Sentence Report noted, “[a]ll the other defendants

agreed that the object of this conspiracy was for the distribution of seven kilograms of

cocaine.” PSR at 20; see also PSR at ¶ 23 (“German agreed to provide Rodriguez with

the cocaine in installments. He would first give him two kilograms, then another two

kilograms and finally three kilograms.”).

                                             2
The judgment of the District Court will be affirmed.




                              3